DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Mattia (US 3,560,349).
As to claims 17, 18, and 23, Semmes teaches a method for fabricating an encased (page 2, lines 6-7) polymeric article (page 2, lines 73-74) comprising providing an outer metallic shell (page 2, lines 30-31) and molding a solid phenolic polymeric material by pouring into the shell 
Semmes is silent to the steps of providing a mandrel, shaping an outer shell on the mandrel (by electroforming in claim 18) formed from nickel, cobalt, copper, or an alloy containing at least 50 wt.% of these elements, and removing the mandrel from the outer shell.
However, Mattia teaches forming a metallic shell by providing a mandrel (10) in the desired shape, electroforming an outer shell of nickel (2:63-3:15) on the mandrel, and removing the mandrel from the outer shell (3:17-19) to provide a metal article with an opening therein (3:19).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate these features from Mattia into Semmes because Semmes teaches/suggests “any suitable manner of forming” (page 2, lines 125-128) a hollow metal propeller blades having “a relatively thin cross section” (page 2, lines 30-31), and Mattia provides a manner of forming a “relatively uniform and thin” hollow metallic shell that one would of ordinary skill in the art would recognize as within the teaching/suggestion of Semmes.
As to claim 22, Semmes teaches a phenolic (page 2, line 131 to page 3, line 2) which would obviously or inherently be a thermoset.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Mattia (US 3,560,349) and further in view of Sauers (US 3,959,433).  Semmes and Mattia teach the subject matter of claim 17 above under 35 U.S.C. 103.
As to claims 19 and 20, Semmes and Mattia are silent to injection and compression molding.  However, Sauers teaches a process for injection of phenolic resin (2:53-68) similar to 

Response to Arguments
Applicant’s arguments with respect to the pending rejections have been considered, but are not persuasive.  The arguments appear to be on the grounds that (1) the rejection relies on hindsight to guide the combination, and that Semmes’s stainless steel cannot be electroformed, (2) it is highly unlikely that one would apply the teachings of Mattia to Semmes due to the complexity of electroforming a large object, and (3) there is no evidence that the Mattia nickel could be used successfully in the propeller of Semmes.
The Examiner respectfully disagrees on these points.  Regarding (1), the rationale statement has been revised to reflect how close the teaching/suggestion is between the references.  Semmes teaches/suggests “any suitable manner of forming” (page 2, lines 125-128) a hollow metal propeller blades having “a relatively thin cross section” (page 2, lines 30-31), and Mattia provides a manner of forming a “relatively uniform and thin” hollow metallic shell that one would of ordinary skill in the art would recognize as within the teaching/suggestion of Semmes.  The rejection is presented relying only on the knowledge available to the ordinary artisan at the time of filing/invention, and when these portions of the two references are any suitable manner of forming hollow metal propeller blades can be used in the invention.  Even if Mattia did not specifically fabricate propeller blades, there is no evidence that a propeller blade is complex in ways that it could not be formed by electroforming such as the Mattia process.  
In summary, the Examiner respectfully maintains that the amended claims are obvious over the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742